The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. The summary statement which you have submitted is as follows:
  Shall Missouri statutes be enacted establishing a campaign finance system where candidates for election to the Missouri legislature and statewide office who comply with various requirements regarding campaign contributions and finances, including limitations on campaign spending, contributions and use of personal funds, may apply and obtain certification from the Missouri Ethics Commission to receive public campaign financing, where the funds allocated to participating candidates are provided by increasing by one-hundredth of one percent the annual franchise tax levied on corporations whose outstanding shares and surplus exceed two million dollars, with such campaign finance system to include penalties for violations?
See our Opinion Letter No. 133-99 (attached), approving the form of the related petition.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General